Citation Nr: 1340664	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for a right shin disability, to include as secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for a left shin disability, to include as secondary to service-connected bilateral knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
8.  Entitlement to rating in excess of 10 percent for arthritis of the right knee.

9.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

10.  Entitlement to a rating in excess of 10 percent for scars of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and D. M. Fields


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975 and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and August 2009 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

With respect to the PTSD claim, the Board notes that the Veteran initially filed a claim for service connection for PTSD in June 2008.  In an August 2009 rating decision, the RO denied his PTSD claim, among other denials.  Later in August 2009, the Veteran filed a notice of disagreement (NOD) in which he stated that he wished to "appeal all denied claims..."  The RO did not issue a statement of the case (SOC) with respect to the PTSD issue.  In February 2011, the Veteran submitted additional evidence and indicated that he wanted the RO to "reopen and reconsider his PTSD claim." In a June 2012 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  The Veteran perfected an appeal with respect to the June 2012 rating decision.  However, in light of the Veteran's timely filing of an NOD with respect to the August 2009 rating decision, that decision did not become final.  Thus, the Board finds that the claim arises from the August 2009 rating decision which initially denied service connection for PTSD and is appropriately characterized as one for direct service connection, rather than a new and material evidence claim. 

The Veteran testified before a Decision Review Officer (DRO) in February 2010. 
He additionally testified before the undersigned in April 2013 at a Travel Board hearing.  Transcripts of the hearings are of record.  With respect to the PTSD claim, the April 2013 Board hearing transcript indicates that in a September 2010 VA Form 9, the Veteran had requested a Decision Review Officer hearing on this issue, but that the Veteran had waived his right to that hearing in lieu of providing testimony at the April 2013 Board hearing.  

The issues of entitlement to service connection for a low back disability, left shin disability, bilateral hearing loss, tinnitus, PTSD, and increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied a claim for service connection for a low back disability.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the February 1978 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  In a November 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.
  
4.  Evidence added to the record since November 2006 concerning the Veteran's hypertension does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

5.  The Veteran is not shown to have a right shin disability. 

6. The Veteran's scars of the right foot do not exceed 12 inches in area or result in functional loss. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the February 1978 rating decision, and the Veteran's claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  As new and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for hypertension are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for a right shin disability is not warranted.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for a rating in excess of 10 percent for scars of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7801-7804 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b)  (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability because the Board is reopening the claim.  
 
With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen the claim for service connection for hypertension and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In an April 2008 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the last final prior decision denying the claim, notice of which was sent to the Veteran in December 2006, as well as the need for such evidence in order to currently substantiate the claim. Additionally, the letter informed the Veteran regarding disability ratings and effective dates and was sent prior to the initial unfavorable rating decision in August 2009.  

The Board finds that VA's duty to notify with respect to the Veteran's claim for service connection for a shin disability was satisfied by a letter sent to the Veteran in June 2006.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable rating decision in November 2006.

With respect to the Veteran's increased rating claim for scars of the right foot, the Veteran was sent a preadjudication letter in February 2008.  The letter notified him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2008 letter also informed the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. The letter informed the Veteran of the types of evidence that might show such a worsening of the disability, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse. The Veteran was also notified as to the assignment of effective dates. 
The duty to assist the appellant also has been satisfied in this case.  Service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his application to reopen his claim for service connection for hypertension.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c) (4) (III).  The Veteran was afforded a VA examination with respect to his claim for service connection for a right shin disability.  The Board finds that the examination is adequate as the examiner reviewed the service treatment records, post-service treatment records, the Veteran's statements, performed a physical examination of the Veteran, and provided a medical opinion based on a review of the records and examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Veteran was afforded VA examinations with respect to his claim for a higher disability rating for scars of the right foot. Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). The examination reports show that the examiners performed physical examinations of the Veteran, considered the Veteran's reported symptoms, and provided the information pertinent to the rating criteria for the Veteran's disability. In light of the above, the Board finds that this VA examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

New and Material Evidence Claims

The Veteran is seeking service connection for a low back disability and hypertension.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus mediacal examination if the claim is reopened."  Id. at 121.

Low Back Disability

The Veteran's initial claim seeking service connection for a low back disability was denied by the RO in February 1978 because the evidence did not show that a low back disability was related to service.  The Veteran did not perfect an appeal thereof.  Thus, the February 1978 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  

In May 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a low back disability.  In a November 2006 rating decision, the RO reopened the Veteran's claim based on the receipt of service medical records from the Veteran's second period of active service from January 2003 to January 2004 but denied the claim on the merits as there was no current evidence of a low back disability.  In December 2006, the Veteran filed a notice of disagreement, and in May 2007, he perfected his appeal. 

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a low back disability, this decision is not binding on the Board.  The Board is still required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Comparing the evidence received since the RO's February 1978 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a low back disability.  The newly submitted evidence includes a November 2010 medical statement from a private physician indicating a link between the Veteran's chronic low back pain secondary to his service-connected bilateral knee disability.  The physician also stated that the Veteran had to carry heavy loads during service which resulted in both his back and knee pain.   This medical nexus evidence is new evidence, as it was not of record at the time of the February 1978 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability on a secondary and direct incurrence basis.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for a low back disability is reopened.  The merits of the reopened claim are remanded below.  

Hypertension

The Veteran's claim for service connection for hypertension was initially denied by a November 2006 rating decision. The Veteran was provided notification of the decision and of his appellate and procedural rights but did not appeal the decision.  Therefore, the November 2006 rating decision is final. See 38 C.F.R. § 20.1103. 

The evidence of record at the time of the November 2006 rating decision included the Veteran's service treatment records from both periods of active service and National Guard treatment records.  The service treatment records from the Veteran's first period of service were negative for findings or treatment of hypertension.  National Guard medical records contain a September 1996 letter from a private physician who reported that the Veteran was taking medication since May 1995 for a diagnosis of hypertensive cardiovascular disease.  The Veteran entered his second period of active duty in January 2003.  The claim was denied on the basis that the evidence did not show that the Veteran was diagnosed with hypertension during his first period of active duty and that no aggravation of hypertension was documented in the service treatment records during the Veteran's second period of active duty.  

In March 2008, the Veteran filed the present claim to reopen the issue of entitlement to service connection for hypertension.  In an August 2009 rating decision, the RO denied reopening the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In August 2009, the Veteran filed a notice of disagreement, and in September 2010, he perfected his appeal. 

The subsequently received evidence includes current VA treatment records that show that the Veteran takes medication for treatment of hypertension.  Also of record are the Veteran's RO and Board hearing testimony whereby he stated that he believed that his hypertension first manifested itself during his first period of active service or within one year of discharge from his first period of active service.  

In this case, the additional evidence which was received merely shows treatment for hypertension, it does not indicate that hypertension was initially manifest or aggravated during service or that it is otherwise related to service.  The only other evidence in support of the Veteran's claim consists of his statements indicating that hypertension is related to a period of active service.  However, these statements are cumulative of statements or allegations made when he originally claimed service connection for hypertension, and therefore his statements are not new evidence.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for hypertension.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a), and the claim may not be reopened.

Service Connection for Right Shin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The threshold matter that must be addressed here, as in any claim seeking service connection, is whether the Veteran has the disability for which service connection is sought, i.e., a right shin disability.  The Veteran's service treatment records and post-service treatment records are silent for findings, treatment, or diagnosis pertaining to a right shin disability.  He initially filed a claim for "bilateral shins associated with injured knees," and the RO has developed and adjudicated the claim as one seeking service connection for a bilateral shin disability.  However, during the course of the appeal, the Veteran has denied experiencing any problems with the right shin.  Specifically, on VA in September 2012, the Veteran reported that he did not have any right shin complaints.  Physical examination of the right leg was negative, and the examiner did not render a diagnosis with regard to the right shin.  Moreover, the Veteran testified at the April 2013 Board hearing that his right shin was fine.  Although he has not withdrawn his appeal in this matter, by his own admission and confirmed by medical examination, the Veteran does not have a right shin disability.  Accordingly, he has not presented a valid claim of service connection for a right shin disability.  See 38 U.S.C.A. §1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the Veteran's appeal in this matter must be denied.

Increased Rating for Scars on Right Foot

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's scars, of the right foot (as a result of surgical excision of bony exostosis on dorsum of foot), is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, with an assigned 10 percent rating.
The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's claim for an increased rating was filed in November 2007 prior to the effective date of the revised criteria; accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's appeal for a higher rating for the service-connected right foot scars will be considered under the criteria effective as of the date of the 2007 claim. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2007).

Diagnostic Code 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4.

Diagnostic Code 7803 provides that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule). 

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118.

On VA examination in February 2008, the examiner noted that there was no painful motion in the midfoot, hindfoot or forefoot.  There was no edema, instability callosities or ulcerations.  There was a 2 cm. exostosis at the first metatarsal joint which was 2 cm. in diameter.  It was mildly tender.  On each side of the extostosis was a 1 x 3 cm. scar and 1 x 4 cm. scar.  The medial scar was slightly tender.  The scars were well-healed, not ulcerated and did not limit function.  The lateral scar was not tender.  The diagnosis was mildly tender scar of the anterior right foot.  

On VA examination in September 2012, the Veteran reported that he did not have any complaints related to the foot or scars at the present time.  He worked part-time as a van driver.  His job was not affected.  Walking and standing were not limited.  There were no flare-ups.  On physical examination, the examiner noted that there were two scars on the dorsal aspect of the right foot which were well-healed and non-tender.  The scars were not both painful and unstable.  There was no skin breakdown.  There was no swelling.  There was no erythema.  There was no keloid.  The scars were parallel to each other and located over the dorsal 1st metatarsal proximal aspect.  The scars were described as linear and each scar was 4 cm. in length.       

The Board finds that the weight of the lay and medical evidence does not demonstrate that the criteria for a rating in excess of 10 percent for the scars on the right foot have not been met at any point in the appeal period.  The criteria for a 20 percent rating under Diagnostic Code 7801 are not met, as the scars do not exceed 12 inches in area.  Moreover, the examination reports do not reveal any functional impairment due to the scars and thus a higher rating is not warranted on this basis.  Also, the weight of the evidence does not demonstrate that there is any other applicable Diagnostic Code.

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for scars of the right foot. Accordingly, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating contemplates his scars of the right foot. As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected scars of the right foot present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral for the assignment of an extraschedular rating is not warranted.
    

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence has not been received to reopen a claim for service connection for hypertension, and the appeal is denied.

Service connection for a right shin disability is denied. 

A rating in excess of 10 percent for scars of the right foot is denied.


REMAND

The Board finds that the reopened claim of entitlement to service connection for a low back disability as well the claims of entitlement to service connection for left shin disability, bilateral hearing loss, tinnitus, PTSD, and increased ratings for right and left knee disabilities warrant further development.  

Low Back Disability and Left Shin Disability

The Veteran is seeking service connection for a low back disability, to include as secondary to his service-connected bilateral knee disability.

Of record is a VA examination report dated in March 2007 which reflects a diagnosis of lumbar spine degenerative disc disease.  The examiner concluded that it was less likely that the Veteran's lumbar spine condition is related to his service-connected bilateral knee condition and more likely related to chronic degenerative changes as a result of aging, obesity, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition for osteoarthritic conditions.  Moreover, the examiner stated that the medical literature did not support the contention that post traumatic degenerative changes of one joint may induce degenerative changes in another joint.  However, the Board notes that the examiner did not address whether the Veteran's low back disability has been aggravated by his service-connected bilateral knee disability.  

Also, as noted above, of record is a November 2011 private medical opinion which provides an etiological nexus between the Veteran's current low back disability on a direct incurrence basis as well as on a secondary basis.  Specifically, the private physician opined that the Veteran's lumbar spine pain is secondary to his service-connected bilateral knee disability.  The physician also related the Veteran's lumbar spine pain to carrying heavy loads during active service.  However, the private physician did not provide a rationale for the opinions provided    

In light of the above evidence, the Board finds that further VA examination is warranted to fully address the Veteran's claim for service connection for a low back disability on a direct and secondary incurrence basis. 

With regard to the Veteran's left shin disability claim, a September 2012 VA examiner reported that the left tibia numbness was not related to his knee condition but "is more likely related to a spine condition based on examination findings and MRI findings."  As the matter of entitlement to service connection for a low back disability will have a substantial effect on the merits of the Veteran's claim for service connection for a left shin disability, this claim is inextricably intertwined and remanded with the Veteran's claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability and tinnitus, which he contends is due to his military service, specifically due to noise exposure from gunfire and tanks.

The Veteran underwent a VA audiology examination in July 2007, but audiometric testing in both ears revealed that the Veteran did not meet the threshold for VA hearing loss in either ear.  See 38 C.F.R. § 3.385.  However, the Veteran and his wife testified at the April 2013 hearing that his hearing has considerably worsened since the July 2008 VA examination.  In light of the Veteran's assertions of worsening hearing loss, the Board finds that further VA audiology examination is warranted.

The July 2007 examiner opined that the Veteran's reported tinnitus is less likely than not the result of military acoustic trauma.  The rationale provided was the there was no report of tinnitus found in the service treatment records.  This rationale is inadequate as the examiner merely cited to an absence of tinnitus complaints in the service treatment records without reference to the Veteran's report of the onset of tinnitus in 2002.  Thus, the Board also finds that further VA audiology examination is warranted with respect to the Veteran's tinnitus claim.    



PTSD

The Veteran contends that he has PTSD as the result of witnessing wounded soldiers being taken off of planes while he was stationed at Lackland Air Force Base from January 2003 to January 2004.  Specifically, he reports that he saw many injuries and he cannot get the images out of his head.   

Post-service medical evidence reflects diagnoses of PTSD.  In a November 2010 VA mental health counseling note, a VA psychologist opined that the Veteran's PTSD is the direct result of his exposure to trauma while serving at Lackland Air Force Base from January 2003 to January 2004. 

The Veteran has not been afforded a VA psychiatric examination in this case and in light of the evidence presented, one should be obtained. 

Right and Left Knee Disabilities

The Veteran is seeking higher evaluations for his service-connected right and left knee disabilities.  He was last examined by VA in September 2012.  During his April 2013 hearing, he stated that his disabilities had worsened since he was last evaluated and he requested to be re-examined to determine the current severity of his disorders.  Specifically, reported that he now has instability of the knees as well as buckling.  A Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his right and left knee disabilities.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine whether the Veteran has a low back disability that had its onset during active service or is related to his service-connected bilateral knee disability, and whether a left shin disability was caused by his period of active service or is related to his low back disability. 
All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the Veteran's currently diagnosed low back disability is related to a period of active service or any incident therein, to include the carrying of heavy loads during active duty service.  In the alternative, the examiner must express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the Veteran's currently diagnosed low back disability is proximately due, the result of, or aggravated by service-connected bilateral knee disability.  

If and only if the examiner finds that the Veteran's low back disability is related to service or a service-connected disability, he or she must also provide an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the low back disability caused or aggravated a left shin disability. 

If the examiner determines that the Veteran's low back disability is not related to service or is not secondary to a service-connected disability, the examiner must provide an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that a left shin disability had its onset in active service, or is otherwise related to any incident of service.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.
2.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for bilateral hearing loss and tinnitus.  The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and post-service treatment records, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus is causally or etiologically related to the noise exposure during the Veteran's periods of active duty as opposed to its being more likely due to some other factor or factors. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for PTSD. The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for PTSD. 

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current PTSD is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether the Veteran has PTSD or another psychiatric diagnosis related to his stressor of witnessing injured soldiers being unloaded at Lackland Air Force Base to be taken for treatment. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current right knee and left knee disabilities.  The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's right knee and left knee disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.   In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


